Citation Nr: 1724289	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a gastro-intestinal condition, claimed as gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2000 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Anchorage, Alaska RO has assumed jurisdiction.  

This matter, along with the Veteran's claim for service connection for left ear hearing loss, was previously before the Board in September 2015 and May 2016 in which the Board remanded the matter in both instances for further development.

In February 2017, during the appeal period, service connection for the Veteran's left ear disability was granted.  Therefore, that particular claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).


FINDING OF FACT

The Veteran does not have a current diagnosis of gastroesophageal reflux disease (GERD); and the Veteran failed to report to two scheduled examinations in connection with his claim to clarify a current diagnosis and/or a nexus, without good cause.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal condition, to include GERD, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 112.  Additionally, the Veteran has not raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran in the development of his claim. 
The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As noted above, this matter was previously remanded in September 2015 and March 2016 to afford the Veteran a VA examination and to obtain outstanding treatment records.  VA attempted to schedule the Veteran for a VA examination on two occasions related to his asserted GERD condition; however, the Veteran cancelled the first and failed to show for the second examination.  38 C.F.R. §§ 3.326(a) (2016).  Moreover, there is nothing in the record that shows the Veteran cancelled for "good cause" or made an attempt to reschedule the exam. 

Since VA has made attempts to provide the appropriate examinations for the Veteran, and the Veteran's outstanding records have been obtained and are viewable in the Veteran's claim file, the development ordered by the Board in the prior remands has been completed sufficiently so the claims may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, obtaining evidence pertinent to his claim under the VCAA, and attempting to provide the appropriate VA examination.  As such, the appeal will be based on the evidence of record. 

Service connection for GERD

The Veteran seeks service connection for GERD and asserts the condition began during his military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a).  Since GERD is not a qualifying chronic disease, service connection via the chronic disease presumption or demonstration of continuity of symptomatology is not applicable here.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); See 38 C.F.R. § 3.102 .  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran asserts that his GERD condition began in service.  The Veteran contends that he has heartburn all the time and that there are many entries in his VA records of the condition.  See Statement in Support of Claim dated February 7, 2013.  He further notes that he is treated for GERD at the Roseburg VA Medical Center (RAVMC).  See Statement in Support of Claim dated April 16, 2012.  Based on the evidence in this particular case, the Board finds that service connection for the Veteran's asserted GERD condition is not warranted.  

The Board has carefully reviewed the Veteran's service treatment records (STRs) for any complaints related to GERD.  Unfortunately, there are no in-service complaints, treatment records, or a diagnosis related to GERD.  Moreover, the Veteran's separation examination prior to discharge shows that the Veteran denied having frequent indigestion or heartburn, and stomach, liver or intestinal problems. 
The Veteran contends he is being treated for GERD at RVAMC.  The Veteran's treatment records are silent as to any treatment, complaints or diagnosis of any digestive condition except for one instance.  Treatment records show omeprazole, a gastric medication, as being in the Veteran's medication list as treatment for peptic ulcer disease and for stomach.  See RVAMC Surgery Consult Note dated November 19, 2013.  Records show this medication was prescribed on April 8, 2011 "to protect stomach."  See RVAMC Nursing Note dated April 8, 2011.   However, records do not indicate whether the Veteran may have been diagnosed with peptic ulcer disease or any other digestive disorder.  Moreover, in July 2012, the Veteran reported that he was currently not taking omeprazole and denied any change in gastrointestinal (GI) problems.   See Portland VA Anesthesiologist Note and Pain Medicine Consult Note dated July 27, 2012.  

In this case, the Veteran's treatment records do not indicate that the Veteran was treated for GERD at any time.  More importantly, service treatment records and post-service treatment records do not indicate any diagnosis related to GERD or any other digestive disorder.  Considering the above, even if the Veteran may have been diagnosed with peptic ulcer disease, or any other digestive disorder related to GERD, there is not a medical diagnosis of record that can provide a nexus or link to any in-service injury, event, or disease.  

The Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480.  

As noted above, the Veteran did not appear for either of the two VA examinations that had been scheduled to determine the presence of a current disability and/or the etiology of his claimed GERD condition or other gastrointestinal condition.  Therefore, he subjects himself to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005). See also 38 C.F.R. § 3.655 (2016) (if the claimant fails to report for a scheduled examination without good cause in connection with an original claim for service connection, the claim will be adjudicated based on the evidence of record).

As there is no evidence of a current disability or a nexus, the claim fails on that basis.  Accordingly, the Veteran's claim for service connection for GERD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a gastrointestinal condition, claimed as gastroesophageal reflux disease (GERD) is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


